1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3
     TRUSTEES OF THE OPERATING                       )
4
     ENGINEERS PENSION TRUST, et al.,                )
5
                                                     )        Case No.: 2:16-cv-02473-GMN-CWH
                          Plaintiffs,                )
6          vs.                                       )                     ORDER
                                                     )
7    WESTERN EXPLOSIVES SYSTEMS                      )
     COMPANY,                                        )
8
                                                     )
9                         Defendant.                 )
                                                     )
10

11          Pending before the Court is the Motion for Attorney’s Fees, (ECF No. 34), filed by
12   Plaintiffs Trustees of the Operating Engineers Pension Trust, Trustees of the Operating
13   Engineers Health and Welfare Fund, Trustees of the Operating Engineers Journeyman and
14   Apprentice Training Trust, and Trustees of the Operating Engineers Vacation-Holiday Savings
15   Trust (collectively “Plaintiffs”). Defendant Western Explosives Systems Company
16   (“Defendant”) filed a Response, (ECF No. 35), and Plaintiffs filed a Reply, (ECF No. 36). For
17   the reasons stated herein, Plaintiffs’ Motion for Attorney’s Fees is GRANTED.
18   I.     BACKGROUND
19          This action concerns claims for unpaid benefit contributions under ERISA and the Labor
20   Management Relations Act (“LMRA”). (Am. Compl. ¶ 1, ECF No. 13). In their Motion for
21   Summary Judgment, Plaintiffs alleged that Defendant granted a “proxy” to the Nevada
22   Contractors Association (“NCA”) for purposes of collective bargaining with Local 12. (Ramos
23   Decl. ¶ 8, Ex. 1 to Pls.’ MSJ, ECF No. 17-1); (Notice of Proxy, Ex. 1-B to Pls.’ MSJ, ECF No.
24   17-2). As a result of this proxy, Plaintiffs argued that Defendant bound itself to the Master
25   Labor Agreement (“MLA”) for Southern Nevada, which was negotiated between Local 12 and


                                                Page 1 of 5
1    the NCA. (Pls.’ MSJ 2:6–12, ECF No. 17). Based on this agreement, Plaintiffs argued that
2    Defendant was required to pay contributions for all “covered work” by its employees, which
3    totaled $55,881.06 in unpaid contributions, $5,588.10 in liquidated damages, and prejudgment
4    interest at a rate of three percent. (Id. 12:3–7). On March 29, 2018, after full consideration of
5    the record, the Court granted Plaintiffs’ Motion for Summary Judgment and ordered that
6    Defendant pay Plaintiffs $61,469.14 plus any applicable prejudgment interest. (Order, ECF No.
7    32). Plaintiffs now move for attorney’s fees and costs.
8    II.    LEGAL STANDARD
9           Federal Rule of Civil Procedure 54(d)(2) allows a party to file a motion for attorney’s
10   fees if it: (1) is filed within 14 days after judgment is entered; (2) identifies the legal basis for
11   the award; and (3) indicates the amount requested or an estimate thereof. In determining
12   whether a fee is reasonable, the Court "multiplies the number of hours reasonably expended by
13   a reasonable hourly rate." Tallman v. CPS Sec. (USA), Inc., 23 F.Supp.3d 1249, 1256 (D. Nev.
14   2014) (citing Mendez v. Cnty of San Bernardino, 540 F.3d 1109, 1129 (9th Cir. 2008)). The
15   resulting figure is referred to as the “lodestar figure,” and this amount is a presumptively
16   reasonable fee. Id.
17   III.   DISCUSSION
18          A. Entitlement to Attorney’s Fees and Costs
19          In the instant Motion, Plaintiffs seek $71,683.00 in accrued fees and $804.79 in costs
20   associated with litigating this action. (Mot. Atty. Fees 7:18–21, ECF No. 34). Plaintiffs assert
21   that they are contractually entitled to such fees and costs pursuant to the labor and trust
22   agreements between the parties. (Id. 4:21–22). Additionally, Plaintiffs assert that they are
23   entitled to these fees and costs pursuant to 29 U.S.C. § 1132(g)(2). (Id. 5:3–20).
24          Under 29 U.S.C. § 1132(g)(2)(D), trustees are entitled to an award of attorney’s fees in
25   successful actions to collect unpaid contributions. See Kemmis v. McGoldrick, 706 F.2d 993,


                                                   Page 2 of 5
1    997 (9th Cir. 1983); San Pedro Fisherman's Welfare Trust Fund v. DiBenardo, 664 F.2d 1344
2    (9th Cir.1982) (holding the damages specified in 29 U.S.C. § 1132(g)(2),
3    including attorneys' fees, must be awarded whenever an ERISA trust fund obtains a judgment
4    for unpaid contributions against an employer). Defendant does not oppose the applicability of
5    Section 1132 to this action. The Court therefore finds that under the terms of the collective
6    bargaining agreement and pursuant to 29 U.S.C. § 1132(g)(2), Plaintiffs are entitled to their
7    attorney’s fees and costs.
8           B. Reasonableness
9           Once a party has established its entitlement to an award of attorney’s fees, the Court
10   must determine the reasonableness of the requested amount. In re USA Commercial Mortg. Co.,
11   802 F. Supp. 2d 1147, 1178 (D. Nev. 2011). In assessing the reasonableness of an hourly rate,
12   the Court considers the experience, skill, and reputation of the attorney requesting fees. Webb v.
13   Ada County, 285 F.3d 829, 840 & n.6 (9th Cir. 2002). This rate is calculated at the “prevailing
14   market rate in the relevant community for similar services by attorneys of reasonably
15   comparable skills, experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 895 (1984).
16   Here, Plaintiffs’ counsel requests fees at a rate up to $360/hr. for partner level work, $250/hr.
17   for associate level work, and $110/hr. for paralegal level work. (Mot. Atty. Fees 6:15–16);
18   (Fees Report, Ex. 2 to Mot. Atty. Fees, ECF No. 34-2).
19          Upon review, the Court finds that Plaintiffs’ requested fees are reasonable and therefore
20   do not warrant a downward departure. The Court bases this finding on the questions presented,
21   length of the motions, number of hours worked, and the quality of counsel. In particular, the
22   Court recognizes the importance of counsel’s litigation experience throughout this matter,
23   which ultimately contributed to Plaintiffs’ success at summary judgment. Furthermore, the
24   Court notes that Plaintiffs complied with the applicable provisions of Local Rule 54–16 by
25   providing a detailed itemization and description of the work performed, as well as a summary


                                                 Page 3 of 5
1    of the fees charged and the time and labor required. Additionally, the Court notes that
2    Plaintiffs’ requested hourly rates are consistent with comparable ERISA actions in this district.
3    See, e.g., Tollen v. Clark Cty. Ass'n of Sch. Admin. & Prof'l Employees, No. 2:15–CV–01096–
4    JAD–NJK, 2016 WL 7451623, at *2 (D. Nev. Dec. 2, 2016) (finding hourly rates of $275–290
5    for associates and $350–360 for partners to be reasonable); Trustees of Teamsters Local 631
6    Sec. Fund for S. Nevada v. Knox Installation - Dismantling & Servs., Inc., No. 2:12–CV–1689–
7    JAD–GWF, 2013 WL 4857897, at *6 (D. Nev. Sept. 9, 2013) (finding hourly rates of $300 for
8    partner work, $270–280 for associate work, and $160–165 for paralegal work to be reasonable);
9    Trustees of Const. Indus. & Laborers Health & Welfare Tr. v. B. Witt Concrete Cutting, Inc.,
10   685 F. Supp. 2d 1158, 1165 (D. Nev. 2010) (finding hourly rates of $285–310 for an attorney
11   and $160–175 for a paralegal to be reasonable).
12          Defendant does not challenge the general reasonableness of Plaintiffs’ rates or hours
13   billed. Rather, Defendant raises two specific objections: (1) Plaintiffs’ Motion does not
14   “explain whose initials are ‘BRH’ on the billing entries and why this third partner would be
15   needed on the matter;” and (2) Plaintiffs’ Motion does not explain “why this matter required the
16   oversight and work of even two law firm partners.” (Resp. 3:7–15, ECF No. 35). In their
17   Reply, Plaintiffs agree to remove the BRH entries from their fee request, which reduces the
18   requested fees by $1,134.00. (Reply 5:7–8, ECF No. 36). The Court therefore strikes the BRH
19   entries from the billing report as unopposed and reduces Plaintiffs’ total to $70,549.00 in
20   accrued fees. With respect to Plaintiffs use of two partners, the Court finds no indication that
21   such work was duplicative or unnecessary such that a departure is warranted. To the contrary,
22   Plaintiffs represent that the second partner brought unique knowledge about both ERISA and
23   these specific plaintiffs that helped achieve a favorable result. (See id. 3:23–25). The Court
24   therefore finds the remainder of Plaintiffs’ requested fees and costs to be reasonable.
25




                                                 Page 4 of 5
1           C. Additional Fees for Time Spent Drafting Reply
2           Plaintiffs’ counsel requests an additional $1,548.00 for time spent responding to
3    Defendant’s objections to the instant Motion. (Reply 5:7–11). In arriving at this figure, counsel
4    states that he “was required to review the Response, cases cited therein, research and analyze
5    applicable case law . . . and prepare this declaration and the Reply document.” (Ring Decl. ¶ 5,
6    Ex. 1 to Reply, ECF No. 36-1).
7           Upon review, the Court does not find this requested amount reasonable in light of the
8    limited scope of Defendant’s Response. Notably, Defendant’s Response spans only three pages
9    and includes only a single paragraph of substantive objections to Plaintiffs’ Motion. Moreover,
10   Defendants’ objections pertain exclusively to matters contained within the original billing
11   report. As Plaintiffs’ counsel should have already had familiarity with this report, the Court
12   finds Plaintiffs’ accounting of additional research and analysis to be excessive. The Court
13   therefore reduces Plaintiffs’ additional fees to $387.00, which represents an amount the Court
14   finds reasonable given the nature of Defendant’s opposition.
15   IV.    CONCLUSION
16          IT IS HEREBY ORDERED that Plaintiffs’ Motion for Attorney’s Fees, (ECF No. 34),
17   is GRANTED. The Court awards fees in the amount of $70,936.00 and costs in the amount of
18   $804.79 against Defendant.
19

20                       11 day of March, 2019.
            DATED this _____
21

22

23
                                                  ___________________________________
24                                                Gloria M. Navarro, Chief Judge
                                                  United States District Judge
25




                                                Page 5 of 5
